Citation Nr: 0803352	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
pain.

2.  Entitlement to service connection for bilateral knee 
condition.

3.  Entitlement to service connection for dishydrotic eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 2000 to January 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of entitlement to service connection for bilateral 
knee condition and entitlement to service connection for 
eczema are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran has a disability of the thoracic spine.


CONCLUSION OF LAW

A claimed thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Factual Background and Analysis

In this case, the veteran contends that she injured the left 
side of her thoracic spine in service.  The Board has 
reviewed all of the evidence of record in this case.  Service 
medical records (SMRs) associated with the claims file shows 
that the veteran completed a medical pre-screening form in 
August 2000 prior to enlistment.  The veteran provided a 
medical history in which she specifically denied having any 
physical impairments, including back trouble.  

The veteran was afforded a clinical evaluation and physical 
examination in September 2000 prior to entrance into service.  
The clinical evaluation was essentially normal, and no spine 
or other musculoskeletal abnormalities were noted at that 
time.  The veteran described her health as "good," and 
provided a medical history in which she specifically denied 
ever having recurrent back pain.     

In December 2003, the Board observes that the veteran 
presented to sick call with concerns of back pain.  The 
veteran indicated that she nearly fell down some stairs, but 
that she was able to catch herself using her arms.  The 
veteran reported onset of dull back pain shortly thereafter.  
Upon physical examination, the examiner noted that the 
veteran experienced pain while lying flat, on deep breathing, 
and with weight-bearing on the left side.  The examiner also 
noted the presence of pain on the veteran's left side and 
referred her to the physical therapy clinic for additional 
care.  The Board notes that the examiner provided no 
diagnosis at that time.

The veteran reported to the physical therapy clinic the 
following day.  The physical therapist noted that the veteran 
was referred to the clinic after an acute exacerbation of 
mid-back pain following a twisting injury.  The veteran 
described her pain as sharp, a "seven" on a scale of one to 
ten, and stated that she experienced increased pain with 
standing, walking, twisting, bending, lifting, carrying, deep 
breathing, weight-bearing, and lying on her back and stomach.  
The veteran also reported that she experienced knee pain 
during cold weather, especially at night.  The veteran denied 
any numbness, weakness, or tingling.  The veteran obtained 
some relief from her symptoms by using medication.

Upon physical examination, the physical therapist observed 
that the veteran walked with a painful limp and that she 
favored the left extremity.  The physical therapist noted 
that the veteran's left thoracic spine was tender to 
palpitation at T8-T10, and that she demonstrated a moderate 
decrease in range of motion on extension of the thoracic 
spine and on rotation to the right.  Forward flexion of the 
lumbar spine was within normal limits.  Moderate pain was 
noted on straight-leg testing and strength testing was 
described as 5/5.  

The physical therapist diagnosed the veteran as having mid-
back pain with left dysfunction at T8-T10 as well as "? 
possible rib displacement."  The physical therapist stated 
that the veteran's prognosis was "good" and prescribed 
moist heat packs and electrical stimulation for the veteran's 
thoracic spine.

The Board notes that the veteran completed a report of 
medical assessment in December 2003 prior to separation from 
service.  A notation on the assessment form indicated that 
the veteran injured her back, and that she was "concerned 
about whether she will get better."

The first pertinent post-service treatment record is dated 
May 2004.  The veteran presented to VA at that time for a 
general medical examination.  The veteran reported left-sided 
thoracic pain at the time of the examination.  The veteran 
stated that the onset of the pain occurred three to four 
months prior to the examination while she was still in 
service.  The veteran indicated that she tripped while 
walking, attempted to catch herself from falling, and in the 
process, sustained a twisting injury.  The veteran also 
reported that her condition was not improved even though she 
attended physical therapy for approximately two weeks after 
the incident.  

The veteran described her back pain as intermittent, lasting 
several minutes in duration, and indicated that the pain was 
exacerbated by lying on her back or side.  The veteran noted 
that she avoided no activities as a result of this injury 
other than lying on her back.  She also stated that she 
noticed no improvement or relief from the date of the injury 
to the date of the VA examination.

Upon physical examination, the examiner described the veteran 
as a healthy-appearing obese female in no acute distress.  
The examiner also noted that the veteran had normal posture 
and gait.  A physical examination revealed that the spine was 
tender to palpitation just to the left side of the thoracic 
spine, while palpitation of the spinal processes in the 
thoracic spine was non-tender.  Motor strength was described 
as 5/5 through out the upper and lower extremities.  No joint 
deformities were noted.  Decreased range of motion of the 
thoracic spine was noted, but the examiner observed that the 
veteran was able to complete the tests "without 
difficulty."  

X-rays of the thoracic spine administered at that time were 
interpreted to show that the vertebral bodies were aligned 
and that the vertebral body heights and disc spaces were 
preserved.  No evidence of significant acute or chronic 
abnormality was noted.  The examiner diagnosed the veteran as 
having musculoskeletal left-sided thoracic pain.

The Board notes that private treatment notes from Fentress 
Family Practice are associated with the claims file.  
However, these records pre-date the veteran's entrance into 
service.  Consequently, such records have limited probative 
value in establishing a service connection claim based on an 
injury which occurred in service.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for thoracic spine pain.  While the veteran's SMRs 
reflect in-service back pain, there is no evidence of record 
to indicate a disability of the thoracic spine, nor is there 
any indication that the veteran has a diagnosed thoracic 
spine disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that she has a current disability 
related to the thoracic spine.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007)(noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current thoracic spine 
disability.  Rather, the medical evidence of record shows 
diagnoses of thoracic spine pain.  Pain alone is not a 
disability.  Therefore, the Board concludes that the 
veteran's claim for service connection must be denied in the 
absence of any current clinical evidence confirming the 
presence of the claimed disability. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated March 2004 informed the veteran of the type of evidence 
needed to substantiate her service connection claim as well 
as an explanation of what evidence the veteran was to provide 
to VA in support of her claim and what evidence VA would 
attempt to obtain on her behalf.  The veteran was also asked 
to submit evidence and/or information in her possession to 
the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal. Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the effective date to be assigned are 
rendered moot.  
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA examination in 
connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for thoracic spine pain is denied. 
REMAND

Service Connection for Bilateral Knee Condition

Here, the veteran contends that she has a bilateral knee 
condition which began in service.  

Service medical records (SMRs) associated with the claims 
file show that the veteran completed a medical pre-screening 
form in August 2000 prior to enlistment.  The veteran 
provided a medical history in which she specifically denied 
having any physical impairments, including impaired use of 
her legs, any painful or "trick" joints, or loss of 
movement in any joint.  

The veteran was afforded a clinical evaluation and physical 
examination in September 2000 prior to entrance into service.  
The clinical evaluation was essentially normal, and no joint 
or lower extremity abnormalities were noted at that time.  
The veteran described her health as "good," and provided a 
medical history in which she specifically denied ever having 
swollen or painful joints, leg cramps, arthritis, rheumatism, 
or bursitis, bone, joint, or other deformity, or a "trick" 
or locked knee.

The Board notes that the veteran presented to sick call in 
April 2001 with bilateral knee pain.  The veteran indicated 
that the onset of the knee pain was approximately three weeks 
before this visit.  The veteran indicated that she tried to 
do physical training three times per week, but that she 
worked in an oil lab where she used ladders frequently.  The 
veteran also stated that she experienced increased pain while 
lying in bed.  The veteran voiced no other complaints at that 
time.  

Upon physical examination, the examiner noted that the 
veteran's knees were negative for any lesions, scars, masses, 
or deformities bilaterally.  No evidence of edema, effusion, 
or crepitus was noted at that time.  A closer examination of 
the left knee showed that it was tender to palpitation to the 
medial joint and by the meniscus.  Varus/valgus stability was 
intact, and the McMurray Test and Flick Test were negative.  
An examination of the right knee showed no evidence of 
effusion or discoloration, and varus/valgus stability was 
intact.  The examiner also noted that the veteran had weak 
quadriceps.  The examiner subsequently diagnosed the veteran 
as having patellar femoral syndrome, and prescribed the use 
of an "ACE" wrap.  The Board also observes that a partially 
legible notation on the treatment note highlighted the 
importance of the veteran's left medial collateral ligament 
(MCL) for an unknown purpose.  In addition, the veteran 
stated in her substantive appeal that she was prescribed the 
use of a knee brace in service.  

The Board also observes that the veteran indicated in a 
December 2003 physical therapy treatment note that she 
experienced knee pain during cold weather, especially at 
night.  Physical therapy treatment notes contained in the 
claims file show that the veteran was referred to therapy for 
in-service back pain, and not a bilateral knee condition.

The Board notes that the veteran completed a report of 
medical assessment in December 2003 prior to separation from 
service.  The veteran reported at that time that she 
experienced bilateral knee pain. 

Following discharge from service, the veteran was afforded a 
VA general medical examination in May 2004.  The Board notes, 
however, that the examiner failed to address the veteran's 
claimed bilateral knee condition. 

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).  

The Board finds that the May 2004 VA general medical 
examination is inadequate for evaluation purposes in this 
instance.  Thus, a VA examination is necessary to determine 
the etiology of the claimed bilateral knee condition and to 
obtain an opinion as to whether the condition is related to 
service.  

The Board also notes that the veteran submitted additional 
evidence in the form of private medical records following the 
mailing of a September 2005 letter from VA which informed the 
veteran that her appeal was certified to this Board for 
consideration.  The Board notes that this evidence, which 
includes an x-ray report from June 2006, was not received 
within the 90-day period after the mailing of the September 
2005 letter.  See 38 C.F.R. § 20.1304 (2007).  However, the 
Board finds it unnecessary to make a finding of good cause in 
this instance since the issue of entitlement to service 
connection for bilateral knee condition is remanded to the RO 
for further development.  As such, the RO should consider 
this evidence on remand.

For clarification, the additional evidence in question is a 
June 2006 radiology report requested by T. Hall, M.D. and/or 
S. Parris, FNP.  X-rays taken of the veteran's knees were 
interpreted to show minimal joint space narrowing medially on 
both knees.  The patellae appeared intact.  No marked 
arthritic changes were evident, and no fractures, foreign 
bodies, or acute osseous abnormalities were noted.   

In light of this evidence, the RO should also attempt to 
obtain any and all private treatment records from T. Hall, 
M.D. and/or S. Parris, FNP provided that the veteran 
completes the required authorization forms. 

Service Connection for Eczema

In this instance, the veteran also contends that she had a 
history of eczema which allegedly preexisted enlistment in 
service.  The veteran further asserts that her eczema 
worsened as a result of her service duties "in the oil."

According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

Service medical records (SMRs) associated with the claims 
file show that the veteran completed a medical pre-screening 
form in August 2000 prior to enlistment. No skin conditions 
were noted at that time, but the veteran admitted to having 
allergies.  The veteran was afforded a clinical evaluation 
and physical examination in September 2000 prior to entrance 
into service.  The clinical evaluation was essentially normal 
and no skin abnormalities were noted.  The veteran described 
her health as "good," and provided a medical history in 
which she specifically denied ever having skin diseases.

In March 2002, the veteran sought care for blisters between 
her fingers.  The veteran stated that the blisters 
periodically "come and go" and that the blisters went away 
as they progressed up to her wrist.  The veteran reported 
itching on the fingers, but denied itching on other parts of 
her body.  Upon physical examination, the examiner noted the 
presence of small clear blisters rooted in between the 
veteran's fingers.  No evidence of burrows or urticaria was 
noted.  The examiner diagnosed the veteran as having mild 
"dishydrotic" eczema.     

The Board notes that the veteran completed a report of 
medical assessment in December 2003 prior to separation from 
service.  The veteran reported at that time that she 
experienced blisters on her hands that "wax and wanes."

Following discharge from service, the veteran was afforded a 
VA general medical examination in May 2004.  The examiner 
noted the veteran's history of eczema.  In particular, the 
veteran stated that her eczema was present prior to entering 
service, and that the condition of the eczema "worsened 
greatly" in the Navy while working "in the oil."  The 
examiner noted that upon outbreaks of eczema, the veteran 
usually got itchy blisters between her fingers which 
occasionally kept her up at night.  The veteran indicated 
that she did not currently treat her eczema with medication, 
but that in the past, she was prescribed various creams and 
ointments.  These prescriptions, however, failed to provide 
relief, according to the veteran.  A physical examination 
revealed no lesions, blisters between the fingers, or eczema 
at that time.  The examiner diagnosed the veteran as having a 
history of eczema.   

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green, supra.  Here, the Board finds that 
the May 2004 examination report does not contain sufficient 
detail to decide the claim on appeal.  See Hayes, supra.  
Thus, a VA examination is necessary to determine the etiology 
of the claimed eczema and to obtain an opinion as to whether 
the condition preexisted service or is related to service.  

The Board notes that private treatment notes from Fentress 
Family Practice dated May 1997 to October 2000 are associated 
with the claims file.  A private treatment note dated May 
1999 diagnosed the veteran as having tinea pedis, but a 
careful review of these records shows no diagnosis of or 
treatment for eczema.

The Board also observes that the veteran was not provided 
with information, pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), about the type of evidence necessary 
to establish a disability rating and an effective date for 
the disabilities on appeal.  The RO should provide the 
veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal, including 
entitlement to service connection for 
bilateral knee condition and entitlement 
to service connection for eczema.

2.  The RO should request that the veteran 
either provide the treatment records from 
T. Hall, M.D. and/or S. Parris, FNP or 
authorize the RO to obtain the records.  
The records should include all of Dr. 
Hall's and/or S. Parris's records 
associated with the veteran's treatment 
for a bilateral knee condition.  All 
efforts to obtain these records should be 
fully documented, and Dr. Hall and/or S. 
Parris should be requested to provide a 
negative response if no such records 
exist.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  
  
The examiner should assess the severity of 
the claimed bilateral knee condition.  The 
examiner is asked to express an opinion as 
to whether the veteran has a bilateral 
knee condition and if so, whether the 
claimed bilateral knee condition is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's claimed frequent ladder use 
during military service or to any other 
incident of service.  If the examiner 
determines that the veteran's claimed 
bilateral knee condition is not related to 
service, the examiner is asked to comment 
on the April 2001 in-service treatment 
record.  The examiner must provide a 
complete rationale for any stated opinion.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a 
dermatological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner is asked to express an 
opinion as to when the veteran's eczema 
was first manifested (i.e., prior to 
service, in service, or after service).  
If the examiner determines that the 
veteran's eczema preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the eczema which occurred 
during service.  If the examiner answers 
this question affirmatively, the examiner 
is then asked to express an opinion as to 
whether the increase in severity is due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
eczema did not increase in severity during 
service, the examiner should indicate as 
such.  The examiner must provide a 
complete rationale any stated opinion.  

If the examiner determines that the 
veteran's eczema did not preexist service, 
the examiner is asked to assess the 
severity of the veteran's eczema.  The 
examiner is asked to express an opinion as 
to whether the veteran's eczema is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


